     Case 3:21-cv-00015 Document 24 Filed on 06/14/21 in TXSD Page 1 of 4
                                                                         United States District Court
                                                                           Southern District of Texas

         IN THE UNITED STATES DISTRICT COURT ENTERED
                                             June 14, 2021
         FOR THE SOUTHERN DISTRICT OF TEXASNathan Ochsner, Clerk
                 GALVESTON DIVISION
                                  ══════════
                                   No. 3:21-0015
                                  ══════════

                   SHANNON DAY, TDCJ #02084791, PLAINTIFF,

                                         v.

                           BOBBY LUMPKIN, DEFENDANT.

               ════════════════════════════════════
                                      ORDER
               ════════════════════════════════════

JEFFREY VINCENT BROWN, UNITED STATES DISTRICT JUDGE.

      Plaintiff Shannon Day, an inmate in the Texas Department of Criminal

Justice–Correctional Institutions Division (“TDCJ”), filed this civil-rights action

on January 25, 2021. On March 30, 2021, the court dismissed the action under

Federal Rule of Civil Procedure 41(b) because Day failed to comply with the court’s

notice of deficient pleading. Because Day has now filed an amended complaint as

instructed, his prior motion for reconsideration is granted. This case is reinstated

on the court’s active docket.

      Day seeks leave to proceed in forma pauperis. Because the plaintiff is

incarcerated, this case is governed by the Prison Litigation Reform Act (the

“PLRA”), 28 U.S.C. § 1915(b). The PLRA requires prisoners who proceed in forma

pauperis to pay an initial partial filing fee and then to pay by installment the full

balance of the $350 filing fee for indigent litigants.          Having reviewed the

documents filed by the plaintiff the court orders as follows:
1/4
      Case 3:21-cv-00015 Document 24 Filed on 06/14/21 in TXSD Page 2 of 4


       1.    Based on the certified inmate trust-fund account statement (Dkt. 17)

provided by the plaintiff, the motion for leave to proceed in forma pauperis (Dkt.

16) is granted.

       2.    The plaintiff is assessed an initial partial filing fee of $20.00. The

agency having custody of the plaintiff will collect this amount from the plaintiff’s

inmate trust-fund account or institutional equivalent, when funds are available,

and forward it to the court.

       3.    Thereafter, the plaintiff will pay $330.00, the remainder of the $350

filing fee, in periodic installments as required by 28 U.S.C. § 1915(b). The agency

having custody of the plaintiff will collect this amount from the plaintiff’s inmate

trust-fund account or institutional equivalent, when funds are available, and

forward it to the court.

       4.    The plaintiff is responsible for signing all consents and other

documents required by the agency having custody of the plaintiff to authorize the

necessary withdrawal from the plaintiff’s account.

       5.    Service of process will be withheld pending judicial screening

pursuant to 28 U.S.C. § 1915A.

       6.    No amendments or supplements to the complaint may be filed

without prior court approval. A complete amended complaint must be attached to

any motion to amend. Any pleadings or other papers filed in violation of these

directives may automatically be STRICKEN from the record without further notice,

including any pleadings or other papers which contain any new claims or any new

factual allegations not already explicitly raised in the original pleadings or any
2/4
      Case 3:21-cv-00015 Document 24 Filed on 06/14/21 in TXSD Page 3 of 4


court-approved amendments or supplements to the pleadings. Any pleadings or

other papers filed in violation of these directives in this paragraph may also subject

the plaintiff to other sanctions, including the dismissal of this suit for failure to

comply with court orders, if appropriate.

       7.    All discovery in this case is stayed until the court enters an order to

answer.

       8.    No motions for appointment of counsel will be considered until the

court has completed its screening pursuant to 28 U.S.C. §§ 1915A, 1915(e)(2)(B) to

determine if the complaint is frivolous, malicious, or fails to state a claim.

       9.    The plaintiff must notify the court of any address change by filing a

written notice with the clerk of court. Failure to file such notice may result in this

case being dismissed for want of prosecution.

                                NOTICE TO PLAINTIFF

       A.    Although you have been granted permission to proceed without

prepayment of the filing fee, you must pay the full amount of the filing fee when

funds are available under 28 U.S.C. § 1915(b). If you do not wish to pay the full fee

you must notify the court immediately in writing, by letter or motion, advising that

you do not wish to prosecute this civil action. Your notice must be received by the

court within thirty days of the date of this order.

       B.    Payment of all or part of the filing fee will not prevent dismissal of the

complaint if it is frivolous, malicious, or fails to state a claim upon which relief may

be granted. If the case is dismissed on any of those grounds before payment of the

entire filing fee, you must still pay the entire filing fee. When a prisoner has had
3/4
      Case 3:21-cv-00015 Document 24 Filed on 06/14/21 in TXSD Page 4 of 4


three or more prior actions or appeals dismissed for being frivolous, malicious, or

failing to state a claim upon which relief may be granted, the PLRA prohibits the

prisoner from bringing any more actions or appeals in forma pauperis unless the

prisoner is in imminent danger of serious physical injury. See 28 U.S.C. § 1915(g).

       C.    State law requires the forfeiture of good-conduct time credits as a

sanction for any state or federal lawsuit brought by an inmate while in the custody

of TDCJ, or confined in county jail awaiting transfer to TDCJ, that is dismissed as

frivolous or malicious. See Tex. Gov’t Code § 498.0045.

       The Clerk of Court will reinstate this case on the court’s active

docket. The Clerk is further instructed to send a copy of this order to

the plaintiff and to (1) the TDCJ Office of General Counsel at the email

address on file with the court; and (2) the Inmate Trust Fund, P.O. Box

629,        Huntsville,     Texas       77342-0629,          by     email       at

ctfcourt.collections@tdcj.texas.gov.

                                        14th day of
       Signed on Galveston Island this ____           June                  , 2021.


                                      _____________________________
                                           JEFFREY VINCENT BROWN
                                        UNITED STATES DISTRICT JUDGE




4/4
